In a proceeding pursuant to Correction Law article 6-C, the petitioner appeals from an order of the County Court, Putnam County (Rooney, J.), dated February 28, 2002, which designated him a level two sex offender.
Ordered that the order is reversed, on the law, without costs or disbursements, and the petitioner is designated a level one sex offender.
The Supreme Court’s determination designating the petitioner a level two sex offender is not supported by clear and convincing evidence in the record (see Correction Law § 168-Z [6] [b]; § 168-n [3]; People v Mallory, 293 AD2d 881 [2002]). Rather, the evidence supports a level one designation (see Correction Law 168-Z [6] [a]).
The petitioner’s remaining contentions are without merit or are not properly before this Court. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.